Citation Nr: 0423975	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  93-02 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to an initial rating in excess of 10 percent 
for a left thumb disability.  

5.  Entitlement to an initial rating in excess of 10 percent 
for a status post left knee disability.  

6.  Entitlement to an initial compensable rating for a right 
little finger disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from June 1987 to January 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating action by the RO 
that, among other things, denied service connection for a low 
back disorder a neck disability, and hemorrhoids.  Service 
connection was granted for disabilities that included a left 
knee disability, evaluated as noncompensable (0 percent) from 
January 10, 1992; a right little finger disability, evaluated 
as noncompensable from January 10, 1992; and a left thumb 
disability evaluated as 10 percent disabling from January 10, 
1992.  

In May 1993 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  In a decision of January 1993 the 
hearing officer assigned a 10 percent rating for the 
veteran's left knee disability and a rating action of July 
1993 assigned an effective date of January 10, 1992 for this 
evaluation.  

The case was received at the Board in May 2004.  

The issues of entitlement to service connection for low back 
and cervical spine disabilities and the issue of entitlement 
to an increased rating for a left knee disorder are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hemorrhoids were not clinically demonstrated during 
service and the veteran's current hemorrhoids, first 
demonstrated years after service, are unrelated thereto.  

2.  The veteran's service connected left thumb disability is 
manifested by a fused metacarpophalangeal joint (MCP), a 
tender scar, and an inability to bring the thumb to within 
two inches of the transverse fold of the palm.

3.  Service connection has been established for amputation of 
the left index finger, and medical evidence shows that this 
finger has been removed.

3.  The service connected right little finger disability is 
manifested by complaints of pain and occasional locking with 
no limitation of motion demonstrated clinically.  


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  

2.  A 40 percent rating is warranted for the combination of 
the veteran's service-connected left thumb and index finger 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §, 
4.71a, Diagnostic Code 5142 (2002 & 2003).  

3.  The criteria for an initial compensable rating for a 
right little finger disability have not been met. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71(a), Diagnostic Code 5227 (2002 & 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) the United States Court of Appeals for Veterans 
Claims (Court) found that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a letter dated in December 2002, the RO informed the 
veteran of the evidence the RO would obtain on his behalf, 
and what evidence the veteran was responsible for obtaining.  
The RO identified those records it had requested for the 
veteran, what evidence it would obtain, and what evidence the 
veteran was responsible for obtaining.  The notices also 
invited him to submit evidence, and thereby put him on notice 
to submit relevant evidence in his possession.  The December 
2002 letter informed the veteran of the evidence needed to 
substantiate his current claims.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was a remand so that the notice 
could be provided.  The veteran essentially received that 
remedy when the RO provided notice in December 2002.  VA has 
thereby met its obligation to notify the appellant of the 
evidence needed to substantiate his claims and of what 
evidence he was responsible for obtaining. See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Moreover, it does not appear from a review of the record that 
any evidence relevant to the claims decided in this appeal is 
available, but not yet associated with the claims folder.  It 
is noted in this regard that the veteran did not respond to 
the December 2002 VCAA notice letter that requested that he 
provide any evidence or any source of evidence relevant to 
his current claims.  

In accordance with the VCAA, the veteran has been afforded 
examinations to evaluate his claims.  Accordingly, the Board 
therefore finds that, there is no further action that could 
assist the veteran in substantiating his claims for service 
connection for hemorrhoids and increased ratings for a right 
little finger disability and a left thumb disorder.  

Therefore, the Board will address the merits of these claims.

                               I.  Service Connection for 
Hemorrhoids.

On the veteran's December 1986 examination prior to service 
enlistment, no pertinent abnormalities were reported.  Review 
of the service medical records reveal no complaints or 
findings indicative of hemorrhoids.  In October 1991 the 
veteran was evaluated by a Medical Evaluation Board (MEB), no 
findings referable to hemorrhoids.  An examination prior to 
service discharge was not conducted.  

On a VA examination in May 1992 the veteran gave a history of 
hemorrhoids diagnoses since 1991.  He said that he had had 
intermittent bright red blood from the rectum for the 
previous six months.  Examination of the rectum showed no 
masses and the stool was guiac negative.  No external 
hemorrhoids were found.  The diagnoses included a history of 
hemorrhoids.  

During a hearing before a hearing officer at the RO in May 
1993 the veteran said that he frequently suffered from 
hemorrhoids during service and since discharge.  He said that 
he always had blood in his stool.  

On VA examination conducted in May 1993 the veteran 
complained of intermittent painful hemorrhoids with bright 
red blood from the rectum for 4 years.  He said that he had 
1-2 monthly episodes of prolapsed hemorrhoids and bright red 
blood per rectum.  Evaluation of the rectum revealed no 
external hemorrhoids and no masses.  Brown stool was heme 
negative.  The diagnoses included bright red blood per rectum 
and history of hemorrhoids.  

VA clinical records show that the veteran was to be evaluated 
in January 1995 for complaints of rectal bleeding.  A 
provisional diagnosis of hemorrhoids was reported, but the 
veteran did not report for evaluation.  In early 1996 the 
veteran was seen for rectal bleeding which was assessed as 
likely due to hemorrhoids.  Physical evaluations of the 
veteran's rectum during outpatient treatment in April 1999 
and January 2001 were normal.  

During VA outpatient treatment in April 2003 prior to a 
colonoscopy the veteran denied hematochezia or changes in 
bowel patterns.  The colonoscopy report indicated that the 
veteran had occasional rectal bleeding with pain on 
defecation.  The study showed a hyperplastic colorectal polyp 
and punctuate hemorrhagic lesions extending 4 centimeters 
from the anal verge into the rectum.  In July 2003 it was 
reported that the veteran had hemorrhoids, for which he was 
treated with rectal suppositories.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for disability diagnosed after service when the 
evidence indicates that it had its onset during service.  38 
C.F.R. § 3.303.(d).  

The veteran has contended that hemorrhoids had their onset 
during service. However, a review of the service medical 
records contains no findings or symptoms indicative of 
hemorrhoids and no hemorrhoids were noted on VA examinations 
conducted in May 1992, shortly after service discharge, and 
in May 1993.  After both of these examinations the diagnosis 
was a history of hemorrhoids only.  

The first findings of hemorrhoids date more than ten years 
after the veteran's service discharge.  There is no competent 
evidence demonstrating a relationship between the veteran's 
current hemorrhoids and service.  In this regard, the veteran 
would not be competent to report a diagnosis of hemorrhoids 
in service, or to link the current hemorrhoids to service.  
Espiratu v. Brown, 2 Vet. App. 492 (1992) 

                                II.  Initial Rating for the 
Left Thumb.  

The service medical records show that the veteran received 
considerable treatment for injuries to his left hand and 
fingers, including the left thumb, after he was accidentally 
shot in the hand in October 1989.  At that time it was 
reported that he was right hand dominant.

On evaluation in September 1990, the thumb 
metacarpophalangeal (MCP) joint was described as well fused 
and non-tender.  The interphalangeal joint of the thumb 
reportedly functioned well.  Similar findings were noted on 
evaluation in April 1991.  In the Medical Board report in 
October 1991, it was recommended that the veteran be placed 
on the Temporary Disability Retired List because of the 
injuries to his left hand.  

On VA examination in May 1992 the veteran was noted to be 
right handed.  The veteran's left thumb was again noted to be 
fused at the MCP.  There was a 2-inch scar along the dorsal 
aspect of the thumb.  An X-ray of the left hand showed a 
marked decrease in the joint space of the first metacarpal 
phalanx.  

VA clinical records reflect periodic treatment for pain in 
the left hand and thumb during the 1990s.  

On VA examinations in May 1993, it was noted that the left 
thumb could not approximate the fifth finger.  There was a 
scar on the thumb at the fusion of the MCP that was described 
as tender and painful.  

During a medical evaluation by the service department in 
December 1994 there was tenderness to stress applied at the 
thumb MCP.  Thumb to tip of fingers motion was limited so 
that the thumb and little finger could not oppose, missing by 
1 inch.  

On VA examination in April 1997, the veteran complained of 
intermittent pain in the left hand.  The veteran could only 
bring the thumb to within 2.5 inches of the "medial fold" 
of the palm.  There was a healed 1.5-inch scar on the dorsum 
of the left thumb, which was tender to palpation.  

During a VA examination in May 2003, the veteran complained 
of intermittent pain in the left thumb.  Evaluation revealed 
a fused left thumb MCP.  There was a 1.5-inch scar on the 
left thumb.  An X-ray revealed a fused left thumb MCP with 
residual loose bodies.  The diagnoses of the examination 
included fused left MCP with loose bodies.  .  In a June 2003 
addendum to this examination, the examiner commented that 
only the MCP of the left thumb was ankylosed and that range 
of motion in the remaining joints of the thumb were within 
normal limits.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the evaluations to be assigned to 
the various disabilities.  If there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The criteria for evaluating finger disabilities was amended 
during the course of this appeal.  64 Fed. Reg. 48,785 (Jul. 
26, 2002) (effective Aug. 26, 2002) (codified at 38 C.F.R. 
§ 4.71a,)

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kumar v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the veteran's claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions. Wanner v, Principi, 17 Vet. App. 4, 9 (2003).  

In accordance with VAOPGCPREC 7-2003, a liberalizing law will 
generally be deemed not to have retroactive effects.  If the 
veteran could obtain an increased evaluation under the new 
rating criteria, the change would have to be deemed 
liberalizing.  As will be discussed below, the Board finds 
that the new criteria are not liberalizing in this case, and 
will evaluate the veteran's disability under the old 
criteria.

Under both the old and new rating criteria Diagnostic Code 
5224 provides for a 10 percent evaluation where there is 
favorable ankylosis of the thumb, and a 20 percent evaluation 
where there is unfavorable ankylosis.  

Under the old criteria, favorable ankylosis was held to exist 
when motion was limited to within 2 inches of the median 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch was not considered disabling.   Where only one 
joint of a digit was ankylosed or limited in its motion, and 
motion was possible to within 2 inches (5.1 centimeters) of 
the transverse fold of the palm, the disability was evaluated 
on the basis of favorable ankylosis, otherwise unfavorable.  
The carpometacarpal joint of the thumb was to be regarded as 
comparable to the metacarpophalangeal joint of other digits.  
38 C.F.R. § 4.71a (2002); notes preceding Diagnostic Code 
5216.

The amended provisions add a note after Diagnostic Code 5224 
to the effect that consideration must be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Notes preceding Diagnostic Code 5216 
provide that if only the carpometacarpal or interphalangeal 
joint of the thumb is ankylosed, the rating will be on the 
basis of favorable or unfavorable ankylosis, depending on 
whether there is a gap of more than two inches between the 
thumb and fingers with the thumb attempting to oppose the 
fingers.

The amendments also added Diagnostic Code 5228, which 
provides the criteria for evaluating limitation of motion in 
the thumb.  Where there is a gap of less than one inch 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, a noncompensable rating is 
assigned.  Where that gap is one to two inches, a 10 percent 
rating is assigned.  Where that gap is more than two inches, 
a 20 percent rating is assigned.  

In this case, the evidence shows that the veteran is only 
able to bring his thumb to within 2.5 inches of the 
transverse fold of the palm.  His ability to move the left 
thumb is limited only by the fusion of the MCP with the thumb 
otherwise having normal range of motion.  The record also 
indicates that the veteran could not oppose his left thumb to 
the fifth finger with a gap of 1 inch.  Under the new 
criteria this ability would equate to favorable ankylosis and 
a 10 percent evaluation under Diagnostic Code 5224 or a range 
of motion warranting a 10 percent evaluation under Diagnostic 
Code 5228.

However, the inability to bring the thumb to within two 
inches of the transverse fold of the palm warrants evaluation 
as unfavorable ankylosis under the old criteria.  The Board 
finds that the veteran's thumb disability warrants a 20 
percent evaluation on the basis of unfavorable ankylosis 
under the old rating criteria.  

A higher scheduler rating would require that the disability 
be rated on the basis of amputation.  Under the old and new 
rating criteria, such a rating would require ankylosis in 
more than one joint.  Since the veteran's disability involves 
only one joint, a rating on the basis of amputation is not 
warranted.

Multiple Finger Ratings

The veteran is also in receipt of a 20 percent evaluation for 
amputation of the left index finger.  The veteran's thumb and 
index finger could be evaluated together under the new or old 
rating criteria.  Diagnostic Code 5142 provides for a 40 
percent evaluation for amputation of the thumb and index 
finger of the minor hand.  Note (e) following that diagnostic 
code provides that in combining the ratings for finger 
amputations with ankylosis the rating will be based on the 
level of disability.  With an even number of fingers 
involved, and adjacent grades of disability, the higher of 
the grades will be selected.  This note would seem to mandate 
that the veteran be awarded a combined 40 percent rating 
under Diagnostic Code 5142.  Such a rating is higher than he 
would receive for separate ratings for amputation of the 
index finger and unfavorable ankylosis of the thumb (before 
rounding).  38 C.F.R. § 4.25 (2003).

Thumb Scar

The veteran also has a surgical scar on the left thumb.  
Ordinarily, a separate evaluation may be provided for the 
scar if none of its symptoms are duplicative of or 
overlapping with symptomatology of other service-connected 
conditions.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Under criteria that were in effect both prior and subsequent 
to August 30, 2002, a scar which is superficial, tender, and 
painful on objective examination warrants a 10 percent 
rating. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002 & 
2003).

However, VA regulations provide that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level.  38 C.F.R. § 4.68 
(2003).  Since the veteran is being awarded a rating for 
amputation at the elective level, additional compensation on 
the basis of scarring is precluded.

                              III.  An Increased Rating for 
The Right Little Finger

The veteran's service medical records indicate that he was 
treated in October and November 1991 for an injury to his 
fifth right finger as a result of an altercation.  An X-ray 
revealed a comminuted intrarticular fracture of the right 
fifth digit.  The assessment was chip fracture of the middle 
phalanx of the right little finger.  

On a May 1992 VA examination a history of in-service injury 
to the right little finger was noted, but no findings were 
reported.  

During a May 1993 hearing at the RO, the veteran said that 
his right little finger would not flex, and that he would 
then push it down, which resulted in pain in the knuckle.  

On VA examinations conducted in May 1993 and April 1997, no 
reference was made to the veteran's right little finger.  

During a VA examination conducted in March 2003 a history was 
reported of a right little finger trauma during service.  The 
veteran's complaints included intermittent pain in the 
"right pinky."  Evaluation revealed right little finger 
function to be within normal limits with tenderness on 
palpation and on range of motion.  An x-ray of the right hand 
was within normal limits.  

Analysis

As noted in the previous section of this decision, the VA 
schedule for rating finger disabilities was revised effective 
July 22, 2002.  However, the changes in the criteria for 
evaluating finger disabilities in July 2002 do not provide a 
basis for a compensable evaluation for the veteran's right 
little finger disability in the absence of amputation.

Under Diagnostic Code 5227 in effect prior to July 22, 2002, 
favorable or unfavorable ankylosis of the right fifth finger 
is assigned a noncompensable (0 percent) rating while under 
Diagnostic Code 5156, a 10 percent evaluation will be 
assigned for amputation of the fifth finger of a hand without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto. Extremely unfavorable ankylosis of a 
finger is deemed to exist if all the joints of the finger are 
ankylosed in extension or in extreme flexion.

Under Diagnostic Code 5230 in effect as of July 22, 2002 
limitation of motion of the little finger is also assigned a 
noncompensable rating.  Diagnostic Code 5227, provides a 
noncompensable evaluation for favorable or unfavorable 
ankylosis of the little finger.  Under notes preceding 
Diagnostic Code 5216, a finger may be evaluated on the basis 
of amputation if two joints in the finger are ankylosed at 
the required angle, similar requirements were contained in 
the old version of the rating criteria.

In this case, no joints of the veteran's right little finger 
are ankylosed, as demonstrated by the finding of normal 
function (albeit with pain) on the VA examination in March 
2003.   on the  it is apparent that a compensable rating for 
the veteran's right fifth finger disability would not be 
warranted under either the new or old criteria for evaluating 
this disorder.  Since the evidence does not demonstrate a 
compensable degree of disability in the right finger at any 
time since the date of the veteran's discharge from service 
in January 1992, staged ratings for the right fifth finger 
disability are not warranted. See Fenderson v. West.



ORDER

Entitlement to service connection for hemorrhoids is denied.  

A combined 40 percent rating is granted for a left thumb 
disability in conjunction with amputation of the left index 
finger, effective January 10, 1992.  

Entitlement to an initial compensable rating for a right 
little finger disability is denied.  



REMAND

The veteran asserts that he has had pain in the neck and low 
back ever since service.  Review of the service medical 
records reveals that he was seen in June 1991 with complaints 
of low back pain and pain in the cervical spine following a 
motor vehicle accident.  It was noted at that time that the 
veteran had 50 percent of normal motion in the cervical spine 
and 25 percent of normal flexion and extension in the 
lumbosacral spine and 50 percent of normal rotation.  The 
assessment was sprain of the cervical, thoracic, and lumbar 
spinal segments.  

In a March 1992 statement, a private neurologist reported 
that he saw the veteran in February 1992 for complaints that 
included cervical spine pain and lower back pain resulting 
from injuries sustained in an accident that occurred on 
January 6, 1992 (shortly prior to service discharge) After 
evaluation the assessments included whiplash syndrome and 
lower back muscle strain/sprain.  The neurologist noted that 
the veteran was seen at a private facility immediately after 
this injury and had been treated by a chiropractor 
thereafter.  No clinical documentation of this treatment or 
subsequent chiropractic treatment is in the claims folder.  
Under the provisions of the VCAA VA has a responsibility to 
obtain these records.  38 U.S.C.A. § 5103A.(b),(c).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  These requirements 
have been met with regard to the neck and low back claims.  
An examination is needed to obtain an opinion as to whether 
any current neck or low back disability is related to 
service.

In regard to the initial rating for the veteran's left knee 
disability, the Board notes that the veteran has longstanding 
complaints of instability in the knee.  On a VA examination 
conducted in April 1997, mild instability in the knee was 
reported and it was also noted that the veteran wore a knee 
brace.  In addition, a tender scar on the left knee was 
reported.  On the veteran's most recent VA examination in 
March 2003, he again complained of intermittent giving way, 
as well as locking.  It was reported that there was mild 
instability at one point in the examination report, but 
elsewhere in the report it was said that stability in the 
knees was "within normal limits bilaterally".  Although a 
four-inch scar on the knee was reported, the examiner made no 
comment as to whether or not the scar was tender or painful.  
In an addendum to this examination the examining physician 
stated that there was no evidence of subluxation.  

The veteran's representative has argued that the above 
examination of the veteran's left knee was inadequate to 
determine the severity of the veteran's left knee, and the 
Board agrees.  The veteran should therefore be afforded a 
further VA orthopedic examination to determine the current 
severity of his service connected left knee disability prior 
to appellate consideration of an increased rating for this 
disability.  

In view of the above this case is remanded to the RO for the 
following action:  

1.  The AMC or RO should take the necessary 
steps to obtain records from the 
chiropractor who reportedly treated the 
veteran for neck and back complaints 
following his automobile accident in 
January 1992, as well as from the New York 
Hospital Medical Center of Queens (NYHQ) 
formerly the Booth Memorial Hospital, and 
request that they provide copies of all 
clinical records documenting the veteran's 
treatment for back and neck complaints 
beginning in January 1992. 

2.  The veteran should be afforded a VA 
examination to determine the current degree 
of severity of his left knee disability, as 
well as the nature and etiology of the 
veteran's claimed back and neck 
disabilities.  

In regard to the left knee, the examiner 
should report the range of motion.  The 
examiner should determine whether the knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not be 
limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.

The presence or absence of subluxation 
and/or lateral instability should be 
reported, and if present, whether such is 
severe, moderate or slight in degree.  s.  
The claims folder must be made available to 
the examining physician for review, and 
such review should be acknowledged the 
examination report or in an addendum to the 
report.

The examiner should also describe any 
scarring on the left knee and state whether 
such is tender, painful, or adherent to 
underlying tissue.  

The examiner should, provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current low back and or neck disability is 
related to disease or injury in service.  
The examiner should provide a rationale for 
the opinion.

3.  Then, the RO should re-adjudicate the 
issues on appeal, and if they remain 
denied, issue a supplemental statement of 
the case.  The case should be returned to 
this Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



